DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 08/29/2019.

Drawings
3.	The drawings were received on 08/29/2019 (in the filings).  These drawings are acceptable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 10–15 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter and thus do not fall within at least one of the four categories of patent eligible subject matter.

5.	As to claims 10–15, they are directed to “tangible machine-readable storage medium having encoded therein executable code.” 

Under current Office examination procedure, and absent clear definition or exclusion by the Applicant to the contrary, the broadest reasonable interpretation of a computer- or machine-readable 
Accordingly, the claimed “machine-readable storage medium” is directed to non-statutory subject matter.  Applicant is advised to amend this portion of the claim to recite a “non-transitory machine-readable storage medium” to overcome the 101 rejection.


6.	Claims 1–7, 9–13, 15–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

7.	As to independent claim 1, the claim recites:
“determining whether the given one of the plurality of workloads has converged based on an evaluation of one or more predefined convergence criteria;” and
“removing the given one of the plurality of workloads from the controlled workload list when the given one of the plurality of workloads has converged.”

As to independent claims 10 and 16, the claim recites similar language of commensurate scope as claim 10.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of one or more “processing devices” and “memory” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the “processing device” language of these claims, the steps of “determining whether the given one of the plurality of workloads has converged based on an evaluation of one or more predefined convergence criteria” and “removing the given one of the plurality of workloads from the controlled workload list when the given one of the plurality of workloads has converged” (e.g. rearranging the controlled workload list) in the context of the claims encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  For instance, claim 1 recites the additional element of “wherein the method is performed by at least one processing device comprising a processor coupled to a memory” performs these steps.  The “processor” is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of evaluating, assigning and combining data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Each claim further includes the additional elements of:
(a)   “obtaining a dynamic system model ...;”
(b)   “obtaining an instantaneous value of the at least one predefined service metric;” and
obtaining an adjustment to the amount of the at least one resource for a given one of the
plurality of workloads in the controlled workload list ....”

These elements however merely represent pre-solution activities involving the collection of data for use by the claimed process.  These activities are each considered insignificant “extra-solution activity” in the computer or information technology field, the addition of which does not amount to an inventive concept.

Each claim also includes the additional elements of:
(d)   “... based on a relation between an amount of at least one resource for a plurality of workloads in a controlled workload list and at least one predefined service metric, wherein the plurality of workloads in the controlled workload list participate in an adaptation cycle;” and
(e)   “... based at least in part on a difference between the instantaneous value of the at least one predefined service metric and a target value for the at least one predefined service metric.”

These elements however merely describe the general technical or computing environment and restrict the processed information or data to a particular type or category.  Limitations that generally link the use of the judicial exception to a particular technological environment or field of use, neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.

Accordingly, the additional elements of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.



8.	As to dependent claims 2–7, 9, 11–13, 15, and 17–20, each of these claims either recites additional step(s) that covers performance in the mind or merely restricts or links the processed information or data to a particular type, technological environment, or field of use, and as a whole is also directed and confined to the same process set forth in claims 1, 10, and 16.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Allowable Subject Matter
9.	Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further amended to overcome the 101 non-statutory subject matter rejection for claims 10–15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Ferdous et al., US 2012/0110582 A1, teaching self-predicting job resource monitor is employed to predict inadequate system resources on the computing system and failure of a job execution on the computing system.
(b)	Fellenstein et al., US 2005/0188088 A1, teaching managing escalating resource needs within a grid environment.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
February 25, 2021